Citation Nr: 1727324	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-26 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

2. Entitlement to a disability rating in excess of 10 percent for a service-connected scar, residual of Nissen fundoplication.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty from April 1983 to October 1993.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from February 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In a September 2012 VA Form 9, Appeal to the Board, the Veteran requested a Board hearing at his local RO. However, in January 2015 the Veteran withdrew his request. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 
38 C.F.R. § 20.704(d), (e) (2016).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a disability rating in excess of 10 percent for a service-connected scar, residual of Nissen fundoplication, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.
38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). Service connection will also be presumed for certain chronic diseases, including a psychosis, if manifest to a compensable degree within one year after discharge from service. 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

The Veteran has submitted records showing that he was the victim of an armed robbery and carjacking during his active military service in June 1993.  Thus, the RO conceded that the Veteran had a verified in-service stressor.

The record on appeal contains a May 1997 VA letter regarding the Veteran's participation in a Persian Gulf Registry and in which it is reported that the results of the Veteran's examination, in pertinent part, included PTSD.  

The Veteran had VA medical examinations in March 2010 and April 2015. The examiners opined that the Veteran did not meet the criteria for a diagnosis of PTSD although a diagnosis of alcohol abuse was rendered in the 2010 examination for which the examiner noted the Veteran did not associate with any psychiatric symptoms, and a diagnosis of unspecified depressive disorder was rendered in the 2015 examination, which the examiner found was less likely than not caused by or incurred during military service. 

In June 2012, the Veteran submitted a private medical opinion from Dr. A.U.E. Dr. A.U.E. stated that that the Veteran suffered from PTSD that was due to the armed robbery during his active military service. He also submitted his private treatment records from Dr. A.U.E. showing his continued treatment for PTSD through 2017. Dr. A.U.E. submitted another letter in September 2015 noting that he had been seeing the Veteran since September 2012 and that the Veteran's primary diagnosis was PTSD as a result of a robbery at gun point.  The doctor extensively described the associated symptoms of the Veteran's PTSD and noted that the Veteran's depression was secondary to PTSD.  He requested that VA revisit the denial of the Veteran's PTSD. 

The question in this case is whether the Veteran meets the criteria for a diagnosis of PTSD.  The robbery and carjacking in 1993 have been verified, and thus, the inservice stressor in established.  In assessing the probative weight of the above opinions, the Board finds that the evidence is in relative equipoise as to whether a nexus exists between the Veteran's current psychiatric disability and his military service. There are essentially three opinions of record. There are two VA medical opinions of record which find that the Veteran does not meet the criteria for a diagnosis of PTSD, finding instead alcohol abuse and depression that are unrelated to the Veteran's military service.  Then, there are the opinions of the Veteran's private psychiatrist supported by extensive medical records in which he clearly finds that the Veteran does meet the criteria for a diagnosis of PTSD with associated depression based on the inservice armed robbery and carjacking, and indeed who has been treating him for such for the past five years including with therapy and medication.  Although the 2015 VA examiner, a clinical psychologist, opined that the Veteran's private physician, who diagnosed the Veteran with PTSD, rendered that diagnosis only based on the Veteran's self-report, this is not clear from the record. The Board notes that a PTSD diagnosis provided by a mental-health professional must be presumed to have been made in accordance with the DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor, unless there is evidence to the contrary. Cohen v. Brown, 10 Vet. App. 128, 140 (1997). Other than pointing to inconsistencies in the Veteran's self-report on the 2015 examination as unreliable and thus, invalid, it is not clear what evidence the examiner is pointing to in the extensive private records as evidence to the contrary. As the Board finds that there is insufficient evidence of record that calls into question the validity of the private PTSD diagnosis of record in this case, the evidence is at least in equipoise that the Veteran has a current diagnosis of PTSD.

The Board finds that both the negative and the positive opinions are based on accurate facts and supported by rationales, and therefore they are entitled to probative weight. Nieves-Rodriguez, 22 Vet. App. 295. Therefore, resolving doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his PTSD is causally related to service. As such, service connection is warranted in this case. 38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In his April 2017 appellate brief, the Veteran asserts that his scar is worse than the rating currently assigned and that he should receive a new VA medical examination. The Veteran last underwent a VA examination in June 2009. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and severity of his service-connected connected scar, residual of Nissen fundoplication. 

The entire claim file, to include all electronic files, must be reviewed by the examiner. All appropriate tests and studies should be accomplished. All examination findings, along with the complete rationale for all opinions expressed, should be discussed in the examination report.

2. Thereafter, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


